Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 55-74 are pending. Claims 55 and 62-63 have been amended. Claims 62-63 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, Tyr-(D)-Ser-Trp-Phe. Claims 55-61 and 64-74 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claims 62-63 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 62-63 under 35 U.S.C. 102(a)(1) as being anticipated by Zadina et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 62-63 under 35 U.S.C. 102(a)(1) as being anticipated by Maione (‘648) is withdrawn in view of the amendments to the claims.
The rejection of claims 62-63 under 35 U.S.C. 102(a)(1) as being anticipated by Maione (‘214) is withdrawn in view of the amendments to the claims.
The rejection of claims 62-63 under 35 U.S.C. 102(a)(1) as being anticipated by Maione (‘704) is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetz et al. (EP0024664A1, cited in the IDS filed on 9/22/2021).
With respect to claim 62, Teetz et al. teach that the peptide Tyr-D-Lys(For)-Gly-Phe-NH2 has analgesic effect (paras [0002], [0006]-[0007]). Therefore, one of ordinary skill in the art would have at once envisaged treating patients having pain with Tyr-D-Lys(For)-Gly-Phe-NH2 (which corresponds to instantly claimed SEQ ID NO: 1, wherein Xaa2 is D-Lys(for), and Xaa3 is Gly).   
With respect to claim 63, Teetz et al. teach that the peptide can be used in postoperative intestinal atony (i.e. a gastrointestinal disorder) (para [0008]).

This is a new rejection.
Claims 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imperial Chemical Industries (FR2347336A1).

With respect to claim 63, Imperial Chemical Industries teaches that the composition of the invention is of particular interest in relieving pain during or immediately after surgery (i.e. neuropathic pain). One of ordinary skill in the art would have at once envisaged administering the peptide to a patient immediately after surgery to treat neuropathic pain.

Double Patenting
The rejection of claims 62-63 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8940704 is withdrawn in view of the amendments to the claims.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658